 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SCANVINSKI HYMES,                                  No. 2:19-cv-0750 JAM AC P
12                       Plaintiff,
13            v.                                         ORDER
14    SACRAMENTO COUNTY, et al.,
15                       Defendants.
16

17          I.      Introduction

18          Plaintiff, who was previously detained in the Sacramento County Jail, proceeds with

19   counsel in this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff paid the filing fee.

20   This order screens plaintiff’s complaint pursuant to 28 U.S.C. § 1915A, and directs plaintiff to

21   timely serve process on the appropriate defendants.

22          II.     Screening of Plaintiff’s Complaint

23                  A.      Legal Standards for Screening Prisoner Civil Rights Complaints

24          The court is required to screen complaints brought by prisoners seeking relief against a

25   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

26   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

27   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

28   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).
                                                         1
 1   A claim is legally frivolous when it lacks an arguable basis either in law or in fact. Neitzke v.
 2   Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th Cir.
 3   1984).
 4            Rule 8 of the Federal Rules of Civil Procedure “requires only ‘a short and plain statement
 5   of the claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair
 6   notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic Corp. v.
 7   Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
 8   “Pleadings shall be so construed as to do justice.” Fed. R. Civ. P. 8(e). “[T]he pleading standard
 9   Rule 8 announces does not require ‘detailed factual allegations,’ but it demands more than an
10   unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662,
11   678 (2009) (quoting Twombly at 555). To survive dismissal for failure to state a claim, “a
12   complaint must contain sufficient factual matter, accepted as true, to “state a claim to relief that is
13   plausible on its face.’” Iqbal at 678 (quoting Twombly at 570). “A claim has facial plausibility
14   when the plaintiff pleads factual content that allows the court to draw the reasonable inference
15   that the defendant is liable for the misconduct alleged. The plausibility standard is not akin to a
16   ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted
17   unlawfully.” Id. (citing Twombly at 556). “Where a complaint pleads facts that are ‘merely
18   consistent with’ a defendant’s liability, it ‘stops short of the line between possibility and
19   plausibility of “entitlement to relief.”’” Id. (quoting Twombly at 557).
20                   B.      Plaintiff’s Allegations
21            Plaintiff alleges that, on August 17, 2018, he was injured while being transported from the
22   Sacramento County Family Court back to the Sacramento County Jail. Plaintiff states that he was
23   shackled in handcuffs and leg restraints and placed in a seat in the back of the transport vehicle
24   without being secured in a seat belt. He alleges that defendant Stephen Michael Buccellato, a
25   Sacramento County Sheriff’s Deputy, “drove the transport vehicle at unsafe speeds and in a
26   reckless manner, which led him to slamming on the brakes in an abrupt and reckless manner . . .
27   [and] rear-ended another vehicle. ECF No. 1 at 3. “As a result of the force of impact from the
28   collision, the Plaintiff, who was not restrained in a seat belt and could not break his fall with his
                                                         2
 1   restrained hands, was thrown with great force approximately five feet inside of the transport
 2   vehicle, causing him to suffer severe injuries to his back.” Id.
 3          Plaintiff names as defendants Deputy Buccellato in his individual capacity, Sacramento
 4   County, and Does 1-25. Plaintiff states that he “filed a timely government claim against
 5   Defendants pursuant to California Government Code § 910 et seq. [which] was subsequently
 6   rejected by Sacramento County on March 5, 2019.” ECF No. 1 at 3 ¶ 13.
 7          Plaintiff asserts a federal due process claim against “all defendants;” a state law
 8   negligence claim against “all defendants and Does 1-25;” and a state law vicarious liability claim
 9   against Sacramento County.1 Plaintiff seeks declaratory and injunctive relief (with the goal of
10   preventing similar injuries to other Sacramento County detainees), as well as compensatory,
11   general and punitive damages.
12                  C.      Analysis
13                          1.      Doe Defendants
14          The complaint makes no charging allegations against “Defendant Does 1-25,” noting only
15   that their capacities are unknown “but upon ascertaining these individuals’ identities, the Plaintiff
16   will seek leave to amend to name these people as defendants in this case.” ECF No. 1 at 2 ¶4.
17          Inclusion of “Doe” defendants is disfavored in the Ninth Circuit. See Gillespie v.
18   Civiletti, 629 F.2d 637, 642 (9th Cir. 1980). Moreover, a complaint that fails to identify specific
19   acts by a defendant that allegedly violated the plaintiff’s rights fails to meet the notice
20   requirements of Rule 8(a), Federal Rules of Civil Procedure. See Hutchinson v. United States,
21   677 F.2d 1322, 1328 n.5 (9th Cir.1982). Nevertheless, when the identity of alleged defendants
22   cannot be known prior to the filing of a complaint, plaintiff should be given an opportunity
23   through discovery to identify them. Gillespie, 629 F.2d at 642. Failure to afford the plaintiff
24   such opportunity is error. Wakefield v. Thompson, 177 F.3d 1160, 1163 (9th Cir. 1999).
25   ////
26
     1
27     The title of this claim inaccurately alleges vicarious liability against the City and County of San
     Francisco. ECF No. 1 at 5. The court construes the title as an error, because the text that follows
28   text is limited to allegations against Sacramento County. Id.
                                                         3
 1          Accordingly, if plaintiff learns the identity of a Doe defendant through discovery or other
 2   means, he may move to file an amended complaint to add the newly-identified defendant by
 3   name. Brass v. County of Los Angeles, 328 F.3d 1192, 1195-98 (9th Cir. 2003). Plaintiff should
 4   seek to discover the identity of Doe defendants and move to substitute them into this case as soon
 5   as possible. Failure to identify a Doe defendant and serve him or her prior to the close of
 6   discovery will result in a recommendation that the claims against Does 1-25 be dismissed.
 7                            2.      Federal Failure-to-Protect Claims
 8          Plaintiff alleges that defendant Buccellato “exhibited deliberate indifference to Plaintiff’s
 9   constitutional rights in that Defendant knew of the dangerous condition that the Plaintiff was
10   placed in by the Defendant not securing him in a seatbelt and driving in a reckless manner, knew
11   of the risk of danger those conditions posed, and failed to take any corrective action to remedy
12   those conditions.” ECF No. 1 at 4 ¶19. As set forth by the Ninth Circuit, “the elements of a
13   pretrial detainee’s Fourteenth Amendment failure-to-protect claim against an individual officer”
14   are as follows:
15                     (1) The defendant made an intentional decision with respect to the
                       conditions under which the plaintiff was confined;
16
                       (2) Those conditions put the plaintiff at substantial risk of suffering
17                     serious harm;
18                     (3) The defendant did not take reasonable available measures to
                       abate that risk, even though a reasonable officer in the circumstances
19                     would have appreciated the high degree of risk involved – making
                       the consequences of the defendant’s conduct obvious; and
20
                       (4) By not taking such measures, the defendant caused the plaintiff’s
21                     injuries.
22                     With respect to the third element, the defendant’s conduct must be
                       objectively unreasonable, a test that will necessarily turn on the facts
23                     and circumstances of each particular case.
24   Castro v. County of Los Angeles, 833 F.3d 1060, 1071 (9th Cir. 2016) (fn., internal citations,
25   quotation marks and editing omitted). Under these standards, the court finds that plaintiff’s
26   specific allegations against defendant Buccellato, in his individual capacity, state a Fourteenth
27   Amendment failure-to-protect claim.
28   ////
                                                           4
 1          Plaintiff also states a cognizable failure-to-protect claim against Sacramento County based
 2   on his allegations that “Sacramento County has sanctioned and ratified its sheriff’s deputies’
 3   actions to engage in the deliberate indifference to Plaintiff’s constitutional rights, including in this
 4   case; failed to train and supervise its deputies properly to ensure they transport pre-trial detainees
 5   under the color of the law; and acted with deliberate indifference in failing to properly train its
 6   deputies or to adopt policies necessary to prevent such constitutional violations.” ECF No. 1 at 4
 7   ¶22. Plaintiff has sufficiently alleged, within the context of his other allegations, that the practice,
 8   custom and/or policy of Sacramento County to transport detainees without securing them in
 9   seatbelts resulted in plaintiff’s injuries. “The first inquiry in any case alleging municipal liability
10   under § 1983 is the question whether there is a direct causal link between a municipal policy or
11   custom and the alleged constitutional deprivation. The custom or policy must be a deliberate
12   choice to follow a course of action made from among various alternatives by the official or
13   officials responsible for establishing final policy with respect to the subject matter in question.”
14   Castro, 833 F.3d at 1075 (citations, internal quotation marks and punctuation omitted).
15                          3.      State Law Claims
16          The complaint alleges that defendant Buccellato owed plaintiff a duty of due care that he
17   breached “when he failed to secure the Plaintiff in a seatbelt, and operated the transport vehicle
18   carrying the Plaintiff in a reckless manner,” and that these acts were the “direct and proximate
19   cause” of plaintiff’s injuries. ECF No. 1 at 5 ¶¶ 25-6. Under California law, “the elements of
20   actionable negligence are: (1) a legal duty to use due care; (2) a breach of that duty; (3)
21   causation; and (4) damages.” Coppola v. Smith, 935 F. Supp. 2d 993, 1013 (E.D. Cal. 2013)
22   (citations omitted). Applying these standards, it is clear that the allegations of the complaint are
23   sufficient to state a cognizable state law negligence claim against defendant Buccellato. As
24   plaintiff notes, Buccellato’s status as a public employee does not insulate him from this claim.
25   See Cal. Govt. Code § 820(a) (“Except as otherwise provided by statute (including Section 820.2
26   [excluding discretionary acts], a public employee is liable for injury caused by his act or omission
27   to the same extent as a private person.”).
28   ////
                                                         5
 1             The complaint also states a cognizable vicarious liability against Sacramento County
 2   under California Government Code section 815.2(a) (“A public entity is liable for injury
 3   proximately caused by an act or omission of an employee of the public entity within the scope of
 4   his employment if the act or omission would, apart from this section, have given rise to a cause of
 5   action against that employee or his personal representative.”). The requirements of this statute
 6   are met by plaintiff’s specific allegations that defendant Buccellato “was acting as an employee of
 7   Sacramento County at the time of the incident, . . . within the scope and course of his employment
 8   and under the direct control and supervision of Sacramento County[.]” ECF No. 1 at 5 ¶29.
 9                    D.      Summary
10             The court finds, pursuant to screening under 28 U.S.C. § 1915A, that plaintiff’s
11   complaints states cognizable failure-to-protect claims, under the Fourteenth Amendment, against
12   defendant Buccellato and Sacramento County; a state law negligence claim against defendant
13   Buccellato; and a state law vicarious liability claim against Sacramento County. As currently
14   framed, the complaint does not state a cognizable claim against any Doe defendant. Plaintiff will
15   have until the close of discovery to identify a cognizable claim against a specific Doe defendant
16   and to seek leave of court to file an amended complaint that includes such claim and defendant;
17   failure to do so will result in a recommendation that all Doe defendants be dismissed from this
18   action.
19             IV.    Conclusion
20             Accordingly, for the foregoing reasons, IT IS HEREBY ORDERED that:
21             1. The Clerk of the Court is directed to issue and send to counsel for plaintiff, together
22   with a copy of this order, two summonses for defendants Buccellato and Sacramento County.
23   The Clerk shall also send plaintiff three copies of the form “Consent to Proceed Before United
24   States Magistrate Judge.”
25             2. Plaintiff shall complete service of process on defendants within sixty (60) days after the
26   filing date of this order. Plaintiff shall serve a copy of this order and a copy of the form “Consent
27   to Proceed Before United States Magistrate Judge” on each defendant at the time the summons
28   and complaint are served.
                                                          6
 1          3. Defendants shall respond to the complaint within the time provided by the applicable
 2   provisions of Fed. R. Civ. P. 12(a).
 3   DATED: December 30, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     7
